Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F of claims 1, 21-24, 27, 36 & 39 in the reply filed on 7-26-22 is acknowledged.

Claims 25-26, 28-35, 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A (claims 28 & 37), B (claims 29 & 38), E (claims 25-26 & 32-33), G (claims 30-31 & 34-35)  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-26-22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-26-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections




Claims 1, 36 & 39 are objected to because of the following informalities:  
Claim 1, line 7,
	“the first data of the plurality of data” should be to --- a first data ---
Claim 1, lines 7-8,
	“the second data of the plurality of data” should be to --- a second data ---
Claim 1, line 9,
	“the first data of the plurality of data” should be to 
--- the receiving first data ---
Claim 1, lines 9-10,
	“the second data of the plurality of data” should be to 
--- the receiving second data ---
Claim 36, line 10,
	“the first data of the plurality of data” should be to --- a first data ---
Claim 36, lines 10-11,
	“the second data of the plurality of data” should be to --- a second data ---
Claim 36, line 12,
	“the first data of the plurality of data” should be to 
--- the receiving first data ---
Claim 36, lines 12-13,
	“the second data of the plurality of data” should be to 
--- the receiving second data ---
Claim 39, line 8,
	“the first data of the plurality of data” should be to --- a first data ---
Claim 39, lines 8-9,
	“the second data of the plurality of data” should be to --- a second data ---

Claim 39, line 10,
	“the first data of the plurality of data” should be to 
--- the receiving first data ---
Claim 39, lines 11-12,
	“the second data of the plurality of data” should be to 
--- the receiving second data ---

Appropriate correction is required.

Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21-23, 36 & 39 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Karimli (US 2020/0068414 A1).

Regarding Claim 1. (Currently Corrected w.r.t. Claim Objections as above)
Karimli (US 2020/0068414 A1) discloses a method of operating a moving object having a plurality of identity devices, the method comprising: 
generating a plurality of data in the moving object {Karimli: step 402-Fig.4 & ¶0054 wherein monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device (e.g. 102-Figs.1-2)}; 
transmitting first data (e.g. schedule request) of the plurality of data to a first node through a first identity device (e.g. transceiver 314-Fig.3) of the moving object (e.g. UE-Fig.3) {Karimli: step 410-Fig.4 & ¶0056 wherein the device 102 sending, at a first time, a first scheduling request to a first network node} and transmitting second data (e.g. schedule request) of the plurality of data to a second node through a second identity device (e.g. transceiver 314-Fig.3) of the moving object {Karimli: step 412-Fig.4 & ¶0057 wherein the device 102 sending, at a second time, a second scheduling request to a second network node}; 
receiving a first data from the first node and receiving a second data from the second node  {Karimli: step 414-Fig.4 & ¶0058 wherein responsive to sending the scheduling requests, the scheduling component 320 can receive instructions (e.g., scheduling instructions) from the LTE base station 104 and the NR base station 106 instructing the scheduling component 320 when to transmit data (e.g., the device 102 sending, at a third time, data to a first network node, step 414-Fig.4)}; and 
operating the moving object based on the receiving first data and the receiving second data {Karimli: step 414 in Fig.4 & ¶0058 wherein The scheduling component 320 can send one or more data transmissions based on the instructions received from the LTE base station 104 and the NR base station 106 (e.g. the device 102 sending, at a third time, data to a first network node, and step 416 in Fig.4 & ¶0059 wherein the device 102 sending, at a fourth time, data to a second network node)}.

Regarding Claims 2-20. (Cancelled)

Regarding Claim 21. (New) The method according to 1, wherein each of the first identity device and the second identity device includes unique identification information {Karimli: ¶0056-¶0057 wherein the first identity device included transmission to LTE base station 104 (e.g. the claimed unique identification information), and the second identity device included transmission to the NR base station 105 (e.g. the claimed unique identification information) in Figs.1-2, emphasis added}.

Regarding Claim 22. The method according to 21, wherein the method further comprises: 
determining the first node (e.g. LTE base station 104-Figs.1-2 & ¶0056-¶0057) based on the unique identification information (e.g. LTE base station 104-Figs.1-2) of the first identity device; and 
determining the second node (e.g. NR base station 106-Figs.1-2 & ¶0056-¶0057) based on the unique identification information (e.g. NR base station 106-Figs.1-2) of the second identity device {Karimli: ¶0056-¶0057 wherein the first node is determined based on the unique identification information of the LTE base station 104, and the second node is determined based on the unique identification information of the the NR base station 105 in Figs.1-2, emphasis added}.

Regarding Claim 23. (New) The method according to 22, wherein the receiving of the first data and the second data includes: 
processing, by a first base station corresponding to the first node (e.g. LTE base station 104-Figs.1-2 is the first node, emphasis added), the first data {Karimli: ¶0058-¶0059 wherein responsive to sending the scheduling requests, the scheduling component 320 can receive instructions (e.g., scheduling instructions) from the LTE base station 104 and the NR base station 106 instructing the scheduling component 320 when to transmit data}; and 
processing, by a second base station corresponding to the second node (e.g. NR base station 106-Figs.1-2 is the second node, emphasis added), the second data {Karimli: ¶0058-¶0059 wherein responsive to sending the scheduling requests, the scheduling component 320 can receive instructions (e.g., scheduling instructions) from the LTE base station 104 and the NR base station 106 instructing the scheduling component 320 when to transmit data}.

Regarding Claim 36. (Currently Corrected w.r.t. Claim Objections as above)
-Claim 36 is rejected with the same reasons as set forth in claim 1, and further as following:
A moving object {Karimli: UE 102-Figs.1-3} operating by applying an identity device {Karimli: scheduling component 320-Fig.3 & ¶0043-¶0044}, the moving object comprising: 
a transceiver {Karimli: transceiver 314-Fig.3} configured to transmit and receive a signal; and 
a processor {Karimli: processor 304-Fig.3 & ¶0046-¶0051 wherein the logical flow graph in Fig.4 can be implemented  in hardware, software, or a combination thereof. In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations} configured to: 
control the transceiver; 
detect generation of data ; 
transmit first data of a plurality of data to a first node through a first identity device of the moving object and transmit second data of the plurality of data to a second node through a second identity device of the moving object; 
receive a first data from the first node and receive a second data from the second node; and 
operate based on the receiving first data and the receiving second data.

Regarding Claim 39. (Currently Corrected w.r.t. Claim Objections as above)
-Claim 39 is rejected with the same reasons as set forth in claim 1, and further as following:
An edge computing system {Karimli: system 100-Figs.1-2} comprising: 
a plurality of nodes {Karimli: UE 102, LTE BS 104, NR BS 106 in Figs.1-2}; and
 a moving object {Karimli: UE 102-Figs.1-2} configured to: 
detect generation of data; 
transmit first data of a plurality of data to a first node through a first identity device of the moving object and transmit second data of the plurality of data to a second node through a second identity device of the moving object; 
receive a first data from the first node and receive a second data from the second node; and 
operate based on the receiving first data and the receiving second data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimli (US 2020/0068414 A1) in view of Addepalli (US 2015/0029987 A1).

Regarding Claim 24. (New) With the same reasons as set forth in The method according to 23, Karimli does not explicitly disclose wherein the method further comprises: performing, by the first base station and the second base station, registration or management of the moving object via a cloud.
	However, in the same field of endeavor, Addepalli (US 2015/0029987 A1) discloses wherein the method further comprises: performing, by the first base station and the second base station, registration or management of the moving object via a cloud {Addepalli: Fig.6 wherein base stations 140 communicating with controller 145 (which is configured in the same manner as controller 90 of Fig.3, ¶0178 and see also ¶0067 wherein controller(s) 90 represent one or more network nodes in the cloud (e.g., as part of a manufacturer datacenter, a mobile network operator cloud, etc.), which act as default gateways and which may perform some form of traffic processing (e.g., ID/location mapping, traffic shaping and processing, proxy, etc.) for traffic routed to and from OBU 30.}  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Addepalli’s teaching to Karimli’s system with the motivation being “to enable traffic processing functions such as ID/location mapping, traffic shaping and processing, proxy, etc.”{Addepalli: ¶0162}. 
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 27. (New) The prior art fails to teach the italic limitation in the method according to 22, wherein the unique identification information of the first identity device is identification information of a type indicating the base station, and wherein the unique identification information of the second identity device is identification information of a type indicating the moving object.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polehn (US 20190045354 A1) discloses a method for using virtual subscriber identity modules (vSIMs) for client devices. A network device receives a selection of network services to be associated with a virtual subscriber identity module (vSIM); initiates creation of a blockchain including a vSIM certificate for the network services; associates the vSIM certificate with a user account; receives, from a client device associated with the user account, an access request for the vSIM certificate; activates, in response to the access request, the client device for access to the network services; and provides instructions to update the blockchain in response to the activating. Thus, the vSIM can be retrieved and used by any one of different devices associated with the user account or loaned to other users {Figs.1-9}.

	Li (WO 2012174722 A1) discloses method for causing SIM information to be stored on a SIM memory device, causing request for issuance of a virtual SIM associated with the SIM information, and receiving virtual SIM that includes identified virtual SIM information that is different from the SIM information. The virtual SIM that includes the virtual SIM information is caused to be transferred to a second device (16){Figs.4-5}.

	Bai (US 20150215773 A1)	discloses communication methods, an apparatus and a system of a virtual subscriber identity module. The implementation method includes: receiving a VSIM application request sent by a terminal, where the VSIM application request carries an identifier of a VSIM desired by the terminal; obtaining corresponding VSIM installation information according to the identifier of the desired VSIM; and sending the VSIM installation information to the terminal, so that the terminal installs the VSIM according to the VSIM installation information. The embodiments of the present invention effectively solve a problem where an existing mobile operator network does not support the VSIM, and provide an effective and convenient operation scheme for an existing domestic or international roaming service {Figs. 1-10, 12-13, 16}.

Bachmutsky (US 20200296572 A1) discloses a system and method for facilitating service sharing (e.g., voice services, data services, multimedia services, etc.) in a network environment (100). In one example arrangement, upon receiving an input at a host subscriber device (302), a request is generated (306) to a host subscriber's service provider network (304) for instantiating a virtual subscriber identification module (vSIM) populated with the host subscriber's service profile with respect to a service. A guest user's authentication information is provided (354) for performing guest registration and remote provisioning (354, 502) for the vSIM, the remote provisioning including allocation of a temporary phone number and an IP address, which may be used in a mapping relationship for routing calls or sessions engaged by the guest (352) using a service shared with the host subscriber (302) {Figs.3-5}.

Guo (US 2018/0041893 A1) discloses a multi-terminal mapping system associated with a virtual SIM card and the associated method is disclosed. The disclosed system includes a terminal device, a cloud for storing one or more virtual SIM cards, and a server. When a payment is successful, the server establishes a subscription relation between a user ID and a virtual SIM card identifier and transmits a subscription success message to the terminal device. When a request for connecting to the virtual SIM card is authenticated, the terminal device connects with the virtual SIM card to simplify a procedure for sharing a single virtual SIM card among multiple terminal devices {Figs. 1, 5-6, 9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464